DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.         In response to Election/Restriction, the Office action dated on 09/28/2020, the Response to Election/Restriction has been received on 12/23/2010.
           The appropriate claims have been amended in order to overcome a grammatical inaccuracy (see claim 1) and the Restriction (see claim 19) required under 35 U.S.C. 121.
           All of the claims 1-20, hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Response to Arguments

3.          Applicant’s arguments, see page 7, filed on 12/23/2020, with respect to claims 1-20 have been fully considered and are persuasive.  

Claim Interpretation

4.         The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.         This application includes one or more claim limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for generating a signal and means for illuminating in claim 19 and means for turning off the at least one transistor in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

7.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.        Claims 1, 2, 6-9, 11, 12 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yokoyama et al. (US PAP 2008/0226031 A1).
           With respect to claim 1, Yokoyama et al. teach a system (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12) comprising: a first circuit (102/108) including a transistor (T11 to T33) having an optically sensitive threshold voltage; a light source (105) configured to illuminate the transistor; and a control circuit (107) configured to activate the light source (105) based on the threshold voltage (see paragraphs 0040 and 0043).

    PNG
    media_image1.png
    487
    539
    media_image1.png
    Greyscale

           
    PNG
    media_image2.png
    568
    815
    media_image2.png
    Greyscale
            
           With respect to claim 2, Yokoyama et al. teach the system of claim 1 (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12), wherein: the transistor is a probe transistor of a probe pixel; the first circuit comprises an integrated circuit including the probe transistor and a plurality of pixel transistors; and the control circuit is configured to operate the probe transistor and the pixel transistors with the same control voltages (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12).
          With respect to claim 6, Yokoyama et al. teach the system of claim 1 (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12), wherein: the control circuit (107) is configured to activate the light source (105) in response to the threshold voltage while the transistor is in an off state (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12).
          With respect to claim 7, Yokoyama et al. teach the system of claim 1 (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12), wherein: the transistor includes gate having a material that is transparent to light of the light source (105).
          With respect to claim 8, Yokoyama et al. teach the system of claim 1 (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12), wherein: the transistor is disposed on a first side of an integrated circuit; and the light source is configured to illuminate a second side of the integrated circuit opposite to the first side (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12).
           With respect to claim 9, Yokoyama et al. teach the system of claim 8 (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12), wherein: the integrated circuit is part of an x-ray detector.
           With respect to claim 11, Yokoyama et al. teach a method (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12), comprising: generating a signal based on a threshold voltage of at least one transistor of a circuit (102/108); and illuminating the at least one transistor by a light source (105) separate from the at least one transistor in response to the signal (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12). 
          With respect to claim 12, Yokoyama et al. teach the method of claim 11 (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12), wherein generating the signal based on the threshold voltage of the at least one transistor comprises measuring the threshold voltage of the at least one transistor (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12).
          With respect to claim 16, Yokoyama et al. teach the method of claim 11 (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12), further comprising: repeating the generating of the signal and the illuminating of the at least one transistor until the signal indicates that the threshold voltage has passed a threshold (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12).
           With respect to claim 17, Yokoyama et al. teach the method of claim 11 (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12), wherein: at least on transistor is disposed on a substrate with a plurality of transistors of a detector; and illuminating the at least one transistor in response to the signal comprises illuminating the transistors of the detector (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12).
        With respect to claim 18, Yokoyama et al. teach the method of claim 17 (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12), further comprising applying the same control signals to the at least on transistor as applied to at least one of the transistors of the detector (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12).
         With respect to claim 19, Yokoyama et al. teach a system (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12), comprising: a circuit including at least one transistor having an optically sensitive threshold voltage: means for generating a signal based on [[a]] the threshold voltage of the at least one transistor of a circuit; and means for illuminating the at least one transistor in response to the signal (see abstract; Figs. 1-15; paragraphs 0011-0014; 0033-0040, 0043, 0047, 0049, 0054, 0061, 0064-0068, 0080, 0082-0088 and 0101-0105; claims 1-12).

Claim Rejections - 35 USC § 103

10.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.         Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (US PAP 2008/0226031 A1) as applied to claim 1 above, and further in view of Wu (US PAP 2014/0151684 A1).
            With respect to claim 10, Yokoyama et al. teach system of claim 1, wherein: the transistor is part of a pixel of an x-ray detector; and the transistor is a thin film transistor for each switching elements (T11 to T33) (see paragraph 0040) but fails to explicitly teach that the transistor is an indium gallium zinc oxide (IGZO) transistor.
            Wu discloses a system/method comprising an X-ray detector with improved thin film transistor layout which explicitly teaches InGaZnO (IGZO) thin film transistor in the X-ray detector providing the reduction of capacitance value by decreasing the overlapping areas between data line and gate line that is a key point to enhance the image quality of the X-ray detector (see paragraph 0008).  
          Yokoyama et al. and Wu disclose similar methods/apparatuses for the X-ray pixelated detectors.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide InGaZnO (IGZO) thin film transistor in the X-ray detector as suggested by Wu in the apparatus of Yokoyama et al., since such a modification would provide user with the capabilities to reduce  of capacitance value by decreasing the overlapping areas between data line and gate line that is a key point to enhance the image quality of the X-ray detector.  
           It would have been obvious to treat Yokoyama et al. and Wu as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 10 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
            
Allowable Subject Matter

12.       Claims 3-5, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

13.       The following is a statement of reasons for the indication of allowable subject matter:
  
            With respect to claim 3, Yokoyama et al. (US PAP 2008/0226031 A1) teach the system of claim 1 wherein the transistor is one of a plurality of transistors of a detector but fail to explicitly teach or make obvious that the control circuit is configured to: apply a test voltage to the transistors; measure an output of the detector in response to the test voltage; and activate the light source based on the output of the detector as claimed in combination with all of the remaining limitations of the base claim and any interfering claims.
         With respect to claim 4, Yokoyama et al. (US PAP 2008/0226031 A1) teach the system of claim 1 wherein, the transistor is one of a plurality of transistors of a detector but fail to explicitly teach or make obvious that the control circuit is configured to: apply a test voltage to the transistors; and measure image lag of the detector in response to the test voltage; and activate the light source based on the image lag as claimed in combination with all of the remaining limitations of the base claim and any interfering claims.
          With respect to claim 5, Yokoyama et al. (US PAP 2008/0226031 A1) teach the system of claim 1 but fail to explicitly teach or make obvious that the control circuit is configured to: periodically activate the light source; and at least one of: disable the light source in response to the threshold voltage; change an intensity of the light source in response to the threshold voltage; and omit an activation of the light source in response to the threshold voltage as claimed in combination with all of the remaining limitations of the base claim and any interfering claims.
         With respect to claim 13, Yokoyama et al. (US PAP 2008/0226031 A1) teach the method of claim 11 wherein at least on transistor comprises a plurality of transistors of a detector; and generating the signal based on the threshold voltage of the at least one transistor but fail to explicitly teach or make obvious applying a test voltage to the transistors; generating an output of the detector in response to the test voltage; and generating the signal based on the output of the detector as claimed in combination with all of the remaining limitations of the base claim and any interfering claims.
          With respect to claim 14, Yokoyama et al. (US PAP 2008/0226031 A1) teach the method of claim 11, wherein the at least on transistor comprises a plurality of transistors of a detector; and generating the signal based on the threshold voltage of the at least one transistor but fail to explicitly teach or make obvious applying a test voltage to the transistors; measuring an image lag of the detector in response to the test voltage; and generating the signal based on an image lag as claimed in combination with all of the remaining limitations of the base claim and any interfering claims.
         With respect to claim 15, Yokoyama et al. (US PAP 2008/0226031 A1) teach the method of claim 11 but fail to explicitly teach or make obvious that turning off the at least one transistor while illuminating the at least one transistor in response to the signal as claimed in combination with all of the remaining limitations of the base claim and any interfering claims.
        With respect to claim 20, Yokoyama et al. (US PAP 2008/0226031 A1) teach the system of claim 19 but fail to explicitly teach or make obvious means for turning off the at least one transistor while illuminating the at least one transistor in response to the signal as claimed in combination with all of the remaining limitations of the base claim and any interfering claims.

Conclusion

14.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./   February 22, 2021